DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because Applicant’s amendments necessitate a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US PG-Pub 2019/0385421, hereinafter Shah, in view of Takahashi et al., US PG-Pub 2020/0001326, hereinafter Takahashi, and Takahashi et al., US PG-Pub 2019/0304650, hereinafter Takahashi ‘650.
Regarding Claim 1, Shah teaches a pushing detection device for touch panel (sensors 108), for detecting a pushing operation ([0023]) on a touch panel (touch surface 116; [0025]) in an electronic device (mobile device 101) which includes the touch panel ([0023]), a body chassis ([0027], noting a housing of the device), and at least one voice coil actuator for vibrating the touch panel (haptic output device 118; [0027]), the voice coil actuator fixed to the touch panel ([0027]), and in which the touch panel and the coil unit move relatively to the body chassis through the pushing operation on the touch panel ([0025]-[0027]), the pushing detection device comprising: 
processing circuitry (processor 204)
to integrate, over a movement amount collection time period ([0040]-[0044]), a movement amount of the coil unit when the coil unit moves ([0040]-[0044]), the movement amount being calculated on a basis of an electromotive force occurring in the coil unit as the touch panel and coil unit move  ([0040]-[0044]), to thereby calculate a movement amount for determination of the coil unit ([0040]-[0044]); and
to determine existence of nonexistence of the pushing operation by using the calculated movement amount for determination ([0023]-[0025], [0040]-[0044]).
However, Shah does not explicitly teach the voice coil actuator having a coil unit and a magnetic circuit unit fixed to the body chassis. 
Takahashi teaches the voice coil actuator having a coil unit (Takahashi: coils 70a and 70b); and 
a magnetic circuit unit (Takahashi: a magnetic circuit) fixed to the body chassis (Takahashi: Figs. 3 and 5, and corresponding descriptions; [0048]-[0049], [0057]-[0059]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the coil and magnetic circuit taught by Takahashi into the device taught by Shah in order to make the actuator more efficient (Takahashi: [0059]), thereby increasing the user experience with the device.
However, Shah, as modified by Takahashi, does not explicitly teach the touch panel and coil unit move together relative to the body chassis.
Takahashi ‘650 teaches the touch panel and coil unit move together relative to the body chassis (Takahashi ‘650: [0032]-[0036], noting the vibration actuator is applied to the touch panel and vibrates with the touch panel relative to the frame of the touch panel apparatus).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the movement of the coil unit and touch panel taught by Takahashi ‘650 into the device taught by Shah, as modified by Takahashi, in order to allow the user who has touched the touch panel to perform an intuitive operation (Takahashi ‘650: [0032]), thereby augmenting the user’s overall experience.
Regarding Claim 2, Shah, as modified by Takahashi and Takahashi ‘650, teaches the pushing detection device for touch panel according to claim 1, wherein the processing circuitry: 
calculates a moving speed of the coil unit when the coil unit moves, on a basis of the electromotive force occurring in the coil unit as the coil unit moves (Shah: [0040]-[0044]); 
integrates the calculated moving speed, to thereby calculate, as a movement amount for integration, the movement amount of the coil unit every time a predetermined time elapses (Shah: [0040]-[0044]); and 
integrates, over the movement amount collection time period, the calculated movement amount for integration, to thereby calculate the movement amount for determination (Shah: [0040]-[0044]).
Regarding Claim 3, Shah, as modified by Takahashi, teaches the pushing detection device for touch panel according to claim 1, wherein the processing circuitry determines whether or not the movement amount for determination is equal to or greater than a threshold for pushing determination (Shah: [0040]-[0044]), and determines that the movement of the coil unit is not caused by a pushing operation on the touch panel when the movement amount for determination is less than the threshold for pushing determination (Shah: [0040]-[0044]).
Regarding Claim 4, Shah, as modified by Takahashi, teaches the pushing detection device for touch panel according to claim 3, wherein the at least one voice coil actuator including multiple voice coil actuators are included in the electronic device (Shah: [0027], noting one or more voice coils may be used), and 
the threshold for pushing determination is set up for each of the multiple voice coil actuators depending on a distance between a corresponding one of the multiple voice coil actuators and a position of a pushing operation on the touch panel (Shah: [0023]-[0027], [0040]-[0044]).
Regarding Claim 5, Shah, as modified by Takahashi, teaches an electronic device (mobile device 101) comprising: 
the pushing detection device for touch panel according to claim 1 (See rejection of Claim 1 above); 
the touch panel (touch surface 116; [0025]); 
the body chassis ([0027], noting a housing of the device); and 
the voice coil actuator (haptic output device 118; [0027]).
Regarding Claim 8, Shah teaches the pushing detection device for touch panel according to claim 1, wherein the electromotive force is an electromotive force occurring in the coil unit when a person pushes the touch panel and thereby causes the touch panel and the coil unit in a non-vibrating state to move together relative to the body chassis (Takahashi ‘650: [0032]-[0035], noting how the vibration actuator, which includes a coil unit, does not vibrate prior to the user touching the touch panel), the non-vibrating state being a state where no oscillating current for vibrating the coil unit is supplied to the coil unit (Takahashi ‘650: [0032]-[0035], noting how the vibration actuator, which includes a coil unit, does not vibrate prior to the user touching the touch panel. If the coil unit is not vibrating, no oscillating current is supplied to the coil unit).
Regarding Claim 6, Shah teaches an electronic device (mobile device 101) comprising: 
a touch panel (touch surface 116; [0025]); 
a body chassis ([0027], noting a housing of the device); and 
a voice coil actuator for vibrating the touch panel (haptic output device 118; [0027]), the voice coil actuator fixed to the touch panel ([0027]), 
wherein the touch panel and the coil unit are configured to move through a pushing operation on the touch panel ([0023], [0025]-[0027]).
However, Shah does not explicitly teach the voice coil actuator having a coil unit and a magnetic circuit unit fixed to the body chassis. 
Takahashi teaches the voice coil actuator having a coil unit (Takahashi: coils 70a and 70b); and 
a magnetic circuit unit (Takahashi: a magnetic circuit) fixed to the body chassis (Takahashi: Figs. 3 and 5, and corresponding descriptions; [0048]-[0049], [0057]-[0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the coil and magnetic circuit taught by Takahashi into the device taught by Shah in order to make the actuator more efficient (Takahashi: [0059]), thereby increasing the user experience with the device.
However, Shah, as modified by Takahashi, does not explicitly teach the touch panel and coil unit are configured to move together relative to the body chassis.
Takahashi ‘650 teaches the touch panel and coil unit are configured to move together relative to the body chassis (Takahashi ‘650: [0032]-[0036], noting the vibration actuator is applied to the touch panel and vibrates with the touch panel relative to the frame of the touch panel apparatus).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the movement of the coil unit and touch panel taught by Takahashi ‘650 into the device taught by Shah, as modified by Takahashi, in order to allow the user who has touched the touch panel to perform an intuitive operation (Takahashi ‘650: [0032]), thereby augmenting the user’s overall experience.
Regarding Claim 7, Shah teaches a pushing detection method for touch panel (sensors 108), of detecting a pushing operation ([0023]) on a touch panel (touch surface 116; [0025]) in an electronic device (mobile device 101) which includes the touch panel ([0023]), a body chassis ([0027], noting a housing of the device), and at least one voice coil actuator for vibrating the touch panel (haptic output device 118; [0027]), the voice coil actuator fixed to the touch panel ([0027]), and in which the touch panel and the coil unit move relatively to the body chassis through the pushing operation on the touch panel ([0025]-[0027]), the pushing detection method comprising: 
integrating, over a movement amount collection time period ([0040]-[0044]), a movement amount of the coil unit when the coil unit moves ([0040]-[0044]), the movement amount being calculated on a basis of an electromotive force occurring in the coil unit as the touch panel and coil unit move ([0040]-[0044]), to thereby calculate a movement amount for determination of the coil unit ([0040]-[0044]); and 
determining existence or nonexistence of the pushing operation by using the calculated movement amount for determination ([0023]-[0025], [0040]-[0044]).
However, Shah does not explicitly teach the voice coil actuator having a coil unit and a magnetic circuit unit fixed to the body chassis. 
Takahashi teaches the voice coil actuator having a coil unit (Takahashi: coils 70a and 70b); and 
a magnetic circuit unit (Takahashi: a magnetic circuit) fixed to the body chassis (Takahashi: Figs. 3 and 5, and corresponding descriptions; [0048]-[0049], [0057]-[0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the coil and magnetic circuit taught by Takahashi into the device taught by Shah in order to make the actuator more efficient (Takahashi: [0059]), thereby increasing the user experience with the device.
However, Shah, as modified by Takahashi, does not explicitly teach the touch panel and coil unit move together relative to the body chassis.
Takahashi ‘650 teaches the touch panel and coil unit move together relative to the body chassis (Takahashi ‘650: [0032]-[0036], noting the vibration actuator is applied to the touch panel and vibrates with the touch panel relative to the frame of the touch panel apparatus).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the movement of the coil unit and touch panel taught by Takahashi ‘650 into the device taught by Shah, as modified by Takahashi, in order to allow the user who has touched the touch panel to perform an intuitive operation (Takahashi ‘650: [0032]), thereby augmenting the user’s overall experience.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stephen T. Reed/Primary Examiner, Art Unit 2627